Case 3:20-cv-00861-MHL-EWH Document 4 Filed 05/18/21 Page 1 of 2 PagelD# 8

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JAROD PECY,

Plaintiff,
v. Civil Action No. 3:20CV861
UNKNOWN,

Defendant.

MEMORANDUM OPINION

By Memorandum Order entered on March 11, 2021, the Court conditionally docketed
Plaintiff's civil action. At that time, the Court directed Plaintiff to submit a statement under oath
or penalty of perjury that:

(A) Identifies the nature of the action;

(B) States his belief that he is entitled to relief;

(C)  Avers that he is unable to prepay fees or give security therefor: and,

(D) Includes a statement of the assets he possesses.
See 28 U.S.C. § 1915(a)(1). The Court provided Plaintiff with an in forma pauperis affidavit
form for this purpose.

Additionally, the Court directed Plaintiff to affirm his intention to pay the full filing fee
by signing and returning a consent to the collection of fees form. The Court warned Plaintiff that

a failure to comply with either of the above directives within thirty (30) days of the date of entry

thereof would result in summary dismissal of the action.
Case 3:20-cv-00861-MHL-EWH Document 4 Filed 05/18/21 Page 2 of 2 PagelD# 9

Plaintiff has not complied with the orders of this Court. Plaintiff failed to return a
completed in forma pauperis affidavit form and a consent to collection of fees form. As a result,
he does not qualify for in forma pauperis status. Furthermore, he has not paid the statutory filing
fee for the instant action. See 28 U.S.C. § 1914(a). Such conduct demonstrates a willful failure
to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action will be DISMISSED
WITHOUT PREJUDICE.

An appropriate Order shall accompany this Memorandum Opinion.

 

VI
M. Hannah ToRst| LZ
United State& [istrictTudge
Date: Man Ly 201

Richmond, Virginia

bh
